United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF STATE, NEAR EASTERN
AFFAIRS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Matthew T. Singer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0978
Issued: October 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 31, 2015 appellant, through counsel, filed a timely appeal from the
December 10, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 The last merit decision in this case was issued by OWCP on November 15, 2013. As
more than 180 days have elapsed between the last merit decision by OWCP and the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was untimely filed and failed to establish clear evidence of error.
1

Appellant also filed a timely request for oral argument in this case. By order dated August 14, 2015, the Board
denied appellant’s request for oral argument because the matter on appeal pertains to an analysis of the factual
evidence of record. It would further delay issuance of a Board decision and not serve a useful purpose. Docket No.
15-0978 (issued August 14, 2015).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 17, 2012 appellant, then a 30-year-old Foreign Service Security Protective
Specialist, filed a traumatic injury claim (Form CA-1) alleging injury to his right knee while
playing rugby outside the compound where he worked, the United States Embassy in Baghdad,
Iraq. He stopped work on October 17, 2012 and did not return. OWCP accepted the claim for
medial meniscus tear of the right knee and paid compensation benefits, including right knee
surgery on April 25, 2013. On August 10, 2013 appellant’s limited noncareer appointment as a
Foreign Service Security Protective Specialist expired. He received medical benefits and wageloss compensation payments from OWCP as a result of his disability from work.
In a September 25, 2013 report, Dr. Stephen Benz, a Board-certified orthopedic surgeon,
released appellant to full duty and indicated that he could perform activities as tolerated without
any restrictions. Appellant returned to nonfederal work as a teacher and reinjured his knee on
October 6, 2013.
On October 10, 2013 OWCP issued a notice of proposed termination of appellant’s wageloss compensation based on Dr. Benz’s September 25, 2013 report. By decision dated
November 15, 2013, it finalized the termination of appellant’s wage-loss compensation effective
November 15, 2013.
On December 2, 2013 OWCP received appellant’s request for reconsideration of the
November 15, 2013 termination decision and submitted additional evidence. By decision dated
February 28, 2014, it denied his request for reconsideration, as the evidence submitted was
insufficient to warrant review of the November 15, 2013 merit decision.
On November 21, 2014 OWCP received appellant’s November 14, 2014 request for
reconsideration. Appellant’s counsel requested that wage-loss compensation be reinstated as
appellant had not returned to his previous position because he could not perform the strenuous
requirements of that position due to pain and the teaching position in which he currently works
pays significantly less than his previous active employment. He also indicated that appellant
continues to have pain and requires medical treatment.
By decision dated December 10, 2014, OWCP denied appellant’s reconsideration request
finding it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification

3

20 C.F.R. § 10.607(a) (2011).

2

following reconsideration, any merit decision by the Board and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.4
OWCP regulations state that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth under section 10.607 of its regulations, if
the claimant’s application for review shows clear evidence of error on the part of OWCP.5 In
this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on
the prior evidence of record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.7
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.8 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.9
ANALYSIS
OWCP issued its most recent merit decision on November 15, 2013 which terminated
appellant’s wage-loss compensation benefits. Appellant’s request for reconsideration dated
November 14, 2014 was received on November 21, 2014, more than one year after the
November 15, 2013 merit decision, and was therefore untimely filed.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (October 2011).

5

20 C.F.R. § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

6

See Alberta Dukes, 56 ECAB 247 (2005).

7

Robert G. Burns, 57 ECAB 657 (2006).

8

Supra note 4 at Chapter 2.1602.5(a) (October 2011); James R. Mirra, 56 ECAB 738 (2005).

9

Nancy Marcano, 50 ECAB 110 (1998).

3

Appellant’s counsel alleges on appeal that the request for reconsideration was sent in a
timely manner, or in the alternative, if the mail service delayed delivery, justice requires that the
request be considered timely. However, the regulations are clear that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.10 Appellant’s reconsideration request was therefore untimely filed. Thus, he
must establish clear evidence of error in OWCP’s November 15, 2013 decision.
The Board finds that appellant has not established clear evidence of error in OWCP’s
November 15, 2013 decision. In his request for reconsideration, appellant’s counsel alleged that
appellant was still disabled because he could not return to his date-of-injury position. The lay
opinion of appellant’s counsel has no evidentiary value regarding a medical issue.11 Counsel’s
assertion thus does not show clear evidence of error in OWCP’s November 15, 2013 decision,
which was based upon the medical evidence of record.
Appellant’s counsel also noted that appellant still required medical benefits. The
November 15, 2013 decision, however, only terminated appellant’s wage-loss compensation.
Therefore, counsel’s assertion does not establish error in the November 15, 2013 decision.
The arguments submitted on reconsideration do not raise a substantial question as to the
correctness of OWCP’s decision in its termination of appellant’s wage-loss compensation
benefits. Consequently, the Board finds that OWCP properly found that the untimely
reconsideration request did not establish clear evidence of error.
On appeal, appellant’s counsel alleges that OWCP based its decision on erroneous
hearsay evidence regarding a nonexistent intervening injury, and that OWCP further
mischaracterized Dr. Benz’s reports which released appellant to full duty with no restrictions
despite the reports stating that he was released as tolerated. However, he is arguing the merits of
the case, of which the Board does not have jurisdiction.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
finding that it was untimely filed and failed to establish clear evidence of error.

10

20 C.F.R. § 10.607(a) (2011).

11

See Patricia Stanley, Docket No. 92-1755 (issued August 20, 1993).

12

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

